Exhibit 10.159V

     
(BOEING LOGO) [d78201d7820101.gif]
  The Boeing Company
P.O. Box 3707
Seattle, WA 98124-2207

AAL-PA-1980-LA-1003344
American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas 75261-9616

     
Subject:
  Open Configuration Matters — 777-323ER
 
   
Reference:
  Purchase Agreement No. PA-1980 (Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 777-323ER
aircraft (Aircraft)

     This letter agreement (Letter Agreement) amends and supplements the
Purchase Agreement. All terms used but not defined in this Letter Agreement
shall have the same meaning as in the Purchase Agreement.
1. Aircraft Configuration.
     1.1 Initial Configuration. The initial configuration of Customer’s Model
777-323ER Aircraft has been defined by Boeing Model
777-200/200ER/-200LR/-300/-300ER Configuration Specification D019W005, Rev G .
Final configuration of the Aircraft will be completed as described in this
Letter Agreement. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
     1.2 Final Configuration Schedule. Customer and Boeing hereby agree to
complete the configuration of the Aircraft using the then-current Boeing
configuration documentation in accordance with the following schedule:
          1.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
          1.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

      AAL-PA-1980-LA-1003344   SA-20 Open Configuration Matters   Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [d78201d7820101.gif]
          1.2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
2. Amendment of the Purchase Agreement. Within [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] days following Customer’s Accept/Reject Decision, Boeing and Customer
will execute a written amendment to the Purchase Agreement, which will reflect
the following:
     2.1 Changes applicable to the basic Model 777-300ER aircraft, which are
developed by Boeing between the date of signing of the Purchase Agreement and
date of [final configuration.
     2.2 Incorporation into Exhibit A of the Purchase Agreement, by written
amendment, those optional features which have been agreed to by Customer and
Boeing pursuant to Article 1.2 above (Customer Configuration Changes);
     2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];
     2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and
     2.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
3. Other Letter Agreements.
     Boeing and Customer acknowledge that as the configuration of the Aircraft
progresses, there may be a need to execute letter agreements addressing one or
more of the following subjects:
     3.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
     3.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

      AAL-PA-1980-LA-1003344   SA-20 Open Configuration Matters   Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [d78201d7820101.gif]

          Very truly yours,    
 
        THE BOEING COMPANY    
 
       
By
       
 
       
 
       
Its
  Attorney-In-Fact    
 
        ACCEPTED AND AGREED TO this    
 
       
Date:
       
 
       
 
        American Airlines, Inc.    
 
       
By
       
 
       
 
       
Its
       
 
       

      AAL-PA-1980-LA-1003344   SA-20 Open Configuration Matters   Page 3

BOEING PROPRIETARY

 